Per curiam.
In Rebich v. Miles, 264 Ga. 467 (448 SE2d 192) (1994), this Court held that the discretionary application procedures must be followed to appeal an order of the superior court ruling on a challenge to a decision of a state administrative agency, such as the decision of the Department of Public Safety to suspend a driver’s license and to deny a hearing on the suspension, because the underlying subject matter generally controls over the relief sought in determining the proper appellate procedure. Although in Rebich the petition filed in superior court sought a writ of mandamus, whereas the petition in this case sought a writ of habeas corpus, the cases are otherwise identical and the principle in Rebich applies to Armstrong. Accordingly, “[b]ecause *345the review of the department’s action must come by discretionary application and [Armstrong] failed to file an application, we are without jurisdiction to hear the merits of [her] appeal.” Id. at 469.
Decided April 10, 1995.
Spruell & Dubuc, Brian M. Dubuc, for appellant.
Michael J. Bowers, Attorney General, Daryl A. Robinson, Senior Assistant Attorney General, Neal B. Childers, Assistant Attorney General, for appellee.

Appeal dismissed.


All the Justices concur.